                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 JANE DOE

 v.                                           Civil Action No. 1:19-cv-05393-WMR

 THE ROCKET SCIENCE GROUP LLC
 d/b/a MAILCHIMP


              NOTICE OF DISMISSAL WITHOUT PREJUDICE

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, Plaintiff JANE DOE, by and through undersigned counsel,

and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby notices the

dismissal of this action without prejudice.

1.    Plaintiff files this Notice of Dismissal without prejudice to re-filing.

2.    This case is not a class action, and a receiver has not been appointed.

3.    Defendant THE ROCKET SCIENCE GROUP LLC d/b/a MAILCHIMP has

not served an answer or motion for summary judgment, so a Notice of Dismissal is

proper per Federal Rule of Civil Procedure 41(a)(1)(A)(i).

4.    This case is not governed by any federal statute that requires order of the Court

for dismissal of the case.

5.    This dismissal is without prejudice as to re-filing.

6.    Each side is to bear its own costs and attorney’s fees.


                                          1
7.    Pursuant to the terms of Rule 41(a)(1)(B), this case is dismissed without

prejudice upon filing of this Notice.

8.    Accordingly, Plaintiff dismisses without prejudice all claims that Plaintiff

asserted or could have asserted against Defendant in this lawsuit and that all costs of

court incurred in connection with said causes of action are to be paid by the party

incurring same.

                                        Respectfully submitted,

                                        ANNIE MCADAMS, PC, LEAD COUNSEL

                                 By: /s/ Annie McAdams
                                        Annie McAdams
                                        annie@mcadamspc.com
                                        Texas Bar No. 24051014
                                        (admitted pro hac vice)
ANNIE MCADAMS, PC
1150 Bissonnet
Houston, Texas 77005
(713) 785-6262
(866) 713-6141 (fax)




                                          2
By: /s/ David E. Harris
      David E. Harris
      dharris@shhlaw.com
      Texas Bar No. 24049273
      (admitted pro hac vice)
      Jason Hoelscher
      jhoelscher@shhlaw.com
      Texas Bar No. 24010671
      (admitted pro hac vice)
      Jeffrey H. Richter
      jrichter@shhlaw.com
      Texas Bar No. 24061614
      (admitted pro hac vice)
      SICO HOELSCHER HARRIS LLP
      802 N. Carancahua, Suite 900
      Corpus Christi, Texas 98401
      (361) 653-3300
      (361) 653-3333 (fax)

     Patrick J. McDonough
     Georgia State Bar No. 489855
     pmcdonough@atclawfirm.com
     Jonathan S. Tonge
     Georgia State Bar No. 303999
     jtonge@atclawfirm.com
     ANDERSEN, TATE & CARR, P.C.
     One Sugarloaf Centre
     1960 Satellite Boulevard, Suite 4000
     Duluth, Georgia 30097
     (770) 822-0900
     (770) 822-9680 (fax)

     Michael T. Gallagher
     mike@gld-law.com
     Texas Bar No. 07586000
     (admitted pro hac vice)
     Pamela McLemore
     pamm@gld-law.com
     Texas Bar No. 24099711
     (admitted pro hac vice)

       3
                                       Boyd Smith
                                       bsmith@gld-law.com
                                       Texas Bar No. 18638400
                                       (admitted pro hac vice)
                                       THE GALLAGHER LAW FIRM
                                       2905 Sackett Street
                                       Houston, Texas 77098
                                       (713) 222-8080
                                       (713) 222-0066 (fax)

                                       Warren W. Harris
                                       warren.harris@bracewell.com
                                       Texas Bar No. 09108080
                                       (pro hac vice pending)
                                       BRACEWELL LLP
                                       711 Louisiana, Suite 2300
                                       Houston, Texas 77002
                                       (713) 221-1490
                                       (800) 404-3979 (fax)
                                       Attorneys for Plaintiff Jane Doe



                          CERTIFIATE OF SERVICE

      I hereby certify a true and correct copy of the foregoing Notice of Dismissal

was electronically filed through the CM/ECF system to all parties through their

counsel of record this 20th day of April, 2020.

                                       /s/ David E. Harris
                                       David E. Harris




                                         4
